      Case 2:21-cv-00186-SRB Document 110 Filed 07/27/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   State of Arizona, et al.,                          No. CV-21-00186-PHX-SRB
10                  Plaintiffs,                         ORDER
11   v.
12   United States Department of Homeland
     Security, et al.,
13
                    Defendants.
14
15         The parties have filed a Stipulated Motion for Extension of Time for Plaintiffs to
16   File Amended Complaint (Doc. 109).

17         Upon review and good cause appearing,
18         IT IS ORDERED granting the Stipulation and extending the deadline for Plaintiffs

19   to file an amended complaint to 14 days following this Court’s Order resolving the Motion

20   for Reconsideration (Doc. 96).
21
22                 Dated this 27th day of July, 2021.

23
24
25
26
27
28
